WilsoN, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
Me. Shostak : This appeal is abandoned insofar as it pertains to all merchandise other than mashed, or puree strawberries, covered by the appeal. The appeal is also abandoned insofar as it pertains to all consumption entries except consumption entry 758, with which we will deal in this stipulation.
Plaintiff offers to stipulate that the merchandise in the remaining entry not abandoned consists of mashed or puree strawberries imported from Mexico into Laredo, Texas, during the year 1953, at the date shown on the papers.
Plaintiff further offers to stipulate that on or about the dates of exportation of the merchandise hereinbefore described, such or similar merchandise was freely *558offered for sale to all purchasers in the principal markets of Mexico, in the usual wholesale quantities, and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at 12.45 cents per pound, f.o.'b. Ir’apuato, Gto., net packed, and that there was no higher foreign value.
Plaintiff also again indicates that the above appeal for reappraisement is limited to the merchandise and entry hereinbefore described, and is abandoned as to all other merchandise; and asks that this appeal may be deemed to be submitted for decision upon this stipulation.
Mrs. Ziff: I have conferred with the line examiner and the Appraiser at the port of Laredo, and so agree to the stipulation.
Mb. Shostak : Plaintiff submits.
Mbs. Ziee : Submit,
Judge Wilson: Ordered submitted on the oral stipulation, without briefs.
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise involved herein, consisting of mashed or puree strawberries, and that such value was 12.45 cents per pound, f.o.b. Irapuato, Gto., net, packed. As to all other merchandise involved in this appeal, the appeal is dismissed.
Judgment will issue accordingly.